Title: To Thomas Jefferson from Anthony Haswell, 10 May 1801
From: Haswell, Anthony
To: Jefferson, Thomas


               
                  Respected Sir,
                  Bennington, Vermont, May 10th. 1801.
               
               Unaccustomed to flattery, and totally unused to the formality of state epistles, I shall without consulting any person, or studying any courtly form, address you with the freedom of a republican, as the political father of a great family, in which I consider myself, in point of pecuniary resources, a needy member.—In doing this I shall rely on the urbanity of which I feel persuaded you are eminently possessed, to excuse the boldness of so obscure an individual as myself, in troubling you with a few lines on his personal concerns, at a time when the important changes in our national circumstances, must necessarily engage your attention in a peculiar manner.—
               For nearly eighteen years past I have carried on a news-paper in the place of my residence, and from sickness of person and family, and other causes, beyond my abilities to controul, such is my unfortunate lot, that in the forty fifth year of my age, I am very necessitous, with a large family to maintain, and numerous difficulties to encounter.—Yet I have been industrious, and am not sensible of ever indulging in excess or intemperance, altho’ poverty oppresses me.—
               On account of political principles I have suffered very much by the secret and open enmity of men, whom I had formerly esteemed my friends, but who in the period of our late political phrenzy, for a few years last past, finding they could not bribe me to prostitute my press to their nefarious views, threatened my ruin, and have nearly effected it.—
               They are now, Sir, insidiously and systematically endeavoring to prop their apparently sinking politics, by establishing what they term federal papers in every quarter of this state.—We have for several years past, had six public papers circulated in this state, four of them fashionably federal, one, viz. the Vermont Journal, as republican as its local situation would perhaps admit, and the Gazette printed and edited by myself. In addition to these there are now three new federal papers just established, and proposals issued for two others, one of which in this town, by a young man from Connecticut, in Company with Mr. Collier, printer, of Litchfield, who is now here, with two presses.
               Owing to the influence of my neighbour, Governor Tichenor, and his party, with the coincident efforts of Dr. Williams of Cambridge, late a representative in Congress, from Newyork, who, as I am informed, supports an intersection of my principal routes, by a paper devoted to his own politics, and printed under his auspices, in the place of his residence, I am extremely injured, and impelled by a sense of duty only, keep my paper at present in circulation.—Could my Gazette be made the medium for necessary governmental communications of the United States, in this quarter, it would aid my efforts to live, and add the impulse of gratitude to the sentimental exertion of my limitted abilities.—
               My sufferings in the common cause have been too heavy for me to bear—In the case of my prosecution on an indictment for sedition, I was put to great expence of time and money, in procuring evidence, council &c.—in suffering two months close confinement in a common goal room, about twelve feet square, with one little grated window, of four small squares only, and by enduring a fit of sickness, in consequence, from the effects of which I was freed for more than two months after my enlargement; which involved me in a heavy debt, notwithstand the aid of my friends in discharging my fine and costs, and a present of $100 from some friends in Virginia.—I however did but my duty, in conducting my paper conscientiously, and therefore claim no merit on that account, but if my services hereafter can be of service to community, and my country by compensating my industry can alleviate my distresses, I shall gratefully acknowledge the favors conferred, and as far as health and abilities admit shall be indefatigable in every point of duty.
               Sincerely wishing you happiness, and divine support, in the discharge of the arduous duties of your station, I am, Sir, your respectful fellow citizen,
               
                  
                     Anthony Haswell.—
                  
               
            